Citation Nr: 0521177	
Decision Date: 08/05/05    Archive Date: 08/17/05

DOCKET NO.  03-31 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling for residuals of right hernia repair.

2.  Entitlement to an initial rating in excess of 20 percent 
disabling for meralgia paresthetica, right thigh, associated 
with residuals of right hernia repair.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1966 to May 
1967, and from May 1968 to October 1969.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
the Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).

The veteran initially disagreed with the RO's rating decision 
of June 2002, which granted an initial rating of 10 percent 
disabling for residuals of right hernia repair.  He stated 
that the RO failed to address the nerve damage, to include 
weakness, numbness, pain, and limitation of motion, which the 
veteran experienced as a result of that surgery.  
Accordingly, the notice of disagreement as to this original 
adjudication initiated the appeal that ultimately required 
further adjudication.  In April 2004, the RO granted service 
connection, and established a 20 percent disabling 
evaluation, for meralgia paresthetica as a residual of the 
right hernia repair.  This further adjudication of the case 
is inextricably part of the case originally filed and is an 
extension of the appeal that was filed.  See Ephraim v. 
Brown, 5 Vet. App. 549, 550 (1993) (holding that the 
veteran's subsequent claim of PTSD was inextricably 
intertwined with his rated claim for depressive neurosis and 
could not support a separate notice of disagreement that 
would confer jurisdiction).  Therefore, both issues are on 
appeal.


FINDINGS OF FACT

1.  The veteran's residuals of right hernia repair include a 
well-healed surgical scar with pain at the site of the scar, 
with no medical evidence of a current inguinal hernia.

2.  The veteran's meralgia paresthetica is manifested by 
subjective complaints of pain, numbness, and tingling, with 
medical evidence of decreased sensation to light 


touch over the distribution of the lateral femoral cutaneous 
nerve and decreased sensation to pinprick over the distal 
portion of the lateral femoral cutaneous nerve.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent disabling for residuals of right hernia repair have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.114, Diagnostic Code 7338-7804 (2004).

2.  The criteria for an initial rating in excess of 20 
percent disabling for meralgia paresthetica, right thigh, 
associated with residuals of right hernia repair, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.124a, Diagnostic Code 8526 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain 


for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the veteran by letters 
dated in March 2002, November 2003, and March 2004, that VA 
would obtain all relevant evidence in the custody of a 
Federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for him.  The duty to 
notify the veteran of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  The 
veteran has provided authorizations, and his private medical 
records were obtained.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  The veteran was notified of the need for VA 
examinations, and they were accorded him in May 2002 and 
March 2004.  The veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claim so that VA could help him by getting that evidence.  
He was also advised what evidence VA had requested, and 
notified in the statement of the case what evidence had been 
received.  Therefore, the duty to notify of inability to 
obtain records does not arise in this case.  Id.  There is no 
indication that any pertinent evidence was not received.  
Finally, by way of his representative's Informal Hearing 
Presentation in July 2005, the veteran waived the requirement 
of a supplemental statement of the case.  Thus, VA's duty to 
assist has been fulfilled.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is 


no evidence that any failure on the part of VA to further 
comply with the VCAA reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
also Mayfield v. Nicholson, No. 02-1077 (U.S. Vet.App. April 
14, 2005).

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2004).  Pertinent regulations do not require that all cases 
show all findings specified by the VA's Schedule for Rating 
Disabilities, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function will 
be expected in all cases.  38 C.F.R. § 4.21 (2004).

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes, however, that the current appeals are based 
on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) held that the rule articulated in Francisco did not 
apply to the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Id.; Francisco, 7 Vet. App. at 58.

Review of the veteran's service medical records reveals that 
the veteran incurred a right inguinal hernia in service in 
June 1968, and was put on a restricted profile the 


same month that prohibited marching, running, lifting, 
prolonged standing, crawling, or strenuous physical activity.  
In July 1968, the hernia was repaired with no complications, 
and the veteran was discharged to duty at the end of that 
month with no restrictions.  An August 1968 treatment record 
revealed the veteran continued to experience tenderness and 
pain and the hernia scar site.  Physical examination revealed 
a well-healed scar.  The veteran was put on a 3 week 
restricted profile.  A right posterior thigh scar was noted 
on the veteran's 1969 service separation examination report.

Subsequent to service, a February 2002 private treatment 
record reveals that the veteran had pain in his right 
inguinal region since his right hernia repair, which worsened 
with prolonged standing.  Upon physical examination, there 
was a well-healed scar with no palpable deformities, masses, 
or hernias, but the examiner noted that the veteran 
experienced discomfort to palpation, along the suture line.  
The examiner's assessment was groin pain, status post hernia 
surgery, suggestive of nerve entrapment.  

A March 2002 letter from the veteran's daughter discussed the 
difficulties the veteran has had as a result of his right 
hernia repair, to include difficulty with lifting and pain on 
walking.  A May 2002 VA examination revealed that the veteran 
complained of right inguinal pain of an irritating nature, 
which was aggravated by standing, walking, lifting, and 
changes in the weather.  The physical examination revealed no 
current inguinal hernias, with sensation to pinprick and 
light touch intact around the scar area.  The scar itself was 
clean, dry, and intact, with no bulging.  The diagnosis was 
status post right inguinal herniorrhaphy, with likely 
neurogenic right inguinal pain.

A January 2003 VA treatment record revealed that the veteran 
reported right-sided inguinal pain since his hernia repair in 
service.  On physical examination, a hernia repair scar was 
shown.  The abdomen was soft, with no tenderness, masses, or 
hepatosplenomegaly.  A January 2004 VA treatment record 
revealed that the 


veteran reported a 25-year history of right thigh pain since 
the right hernia repair.  The assessment was meralgia 
paresthetica.  

A March 2004 VA peripheral nerves examination revealed 
decreased sensation to light touch over the distribution of 
the lateral femoral cutaneous nerve, and decreased sensation 
to pinprick over the distal portion of the lateral femoral 
cutaneous nerve.  Vibratory sensation was intact.  His right 
lower extremity showed normal power in all muscles.  The 
muscle stretch reflexes were 2+ and symmetric throughout.  
The impression was meralgia paresthetica or neuropathy of the 
lateral femoral anterior nerve of the right lower extremity.  
The veteran reported daily pain as a result of this, and 
stated that the pain on use discouraged him from seeking 
employment.  The examiner described the veteran's condition 
as moderately disabling due to pain, and related the 
tingling, pain, and numbness to the veteran's right hernia 
repair.

The veteran's residuals of right hernia repair are currently 
assigned a 10 percent rating under Diagnostic Code 7338-7804.  
In the selection of code numbers assigned to disabilities, 
injuries will generally be represented by the number assigned 
to the residual condition on the basis of which the rating is 
determined.  With injuries and diseases, preference is to be 
given to the number assigned to the injury or disease itself; 
if the rating is determined on the basis of residual 
conditions, the number appropriate to the residual condition 
will be added, preceded by a hyphen.  38 C.F.R. § 4.27 
(2004).  The hyphenated diagnostic code in this case 
indicates that a inguinal hernia under Diagnostic Code 7338, 
is the service-connected disorder, and painful scar under 
Diagnostic Code 7804 is a residual condition.  

Under Diagnostic Code 7338, a noncompensable evaluation will 
be assigned where the hernia is small, reducible, or without 
true hernia protrusion, or not operated but remedial.  A 10 
percent evaluation will be assigned for a postoperative 
hernia that is recurrent, readily reducible, and well 
supported by truss or belt.  A 30 percent 


evaluation will be assigned where the postoperative hernia is 
small, recurrent or unoperated irremediable, not well 
supported by truss, or not readily reducible.  Finally, a 60 
percent evaluation will be assigned where the hernia is 
large, postoperative, recurrent, not well supported under 
ordinary conditions and not readily reducible, when 
considered inoperable.  38 C.F.R. § 4.114, Diagnostic Code 
7338.

During the pendency of this claim, regulatory changes amended 
Schedule, including the rating criteria for evaluating skin 
disabilities, effective August 30, 2002.  See 67 Fed. Reg. 
49,596 (July 31, 2002); see also corrections at 67 Fed. Reg. 
58,448 (September 16, 2002).  The criteria for Diagnostic 
Code 7804 changed slightly as a result of this amendment.  
The veteran was informed of the change in Diagnostic Code 
7804 through a statement of the case issued in September 
2003.

Under the old criteria, Diagnostic Code 7804 provided that a 
10 percent disability evaluation was warranted for 
superficial scars that are tender and painful on objective 
demonstration.  Diagnostic Code 7804, as revised, continues 
to provide for assignment of a 10 percent rating for 
superficial scars that are painful on examination.  Compare 
38 C.F.R. § 4.114, Diagnostic Code 7804 (2001), with 
38 C.F.R. § 4.114, Diagnostic Code 7804 (2004).  

The medical evidence of record indicates that the veteran's 
postoperative surgical hernia scar is well healed, with pain 
at the site of the scar.  Accordingly, a 10 percent 
evaluation under Diagnostic Code 7804 is warranted.  A 10 
percent evaluation is the maximum schedular rating assignable 
under Diagnostic Code 7804.  Accordingly, a 10 percent 
evaluation under the provisions of either the previous or 
revised 38 C.F.R. § 4.118, Diagnostic Code 7804 is not for 
assignment.

The Board has considered other diagnostic codes, to include 
38 C.F.R. § 4.118, Diagnostic Codes 7800 through 7803, and 
7805, pertaining to the skin under both the old and revised 
regulations, and finds that a rating in excess of 10 percent 
for 


manifestations of the veteran's surgical scar would not be 
warranted as the veteran's scar was not caused by burns; not 
located on the face, head, or neck; not deep or causing 
limited motion; and not unstable.  38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7803, 7805 (2004).

The veteran's meralgia paresthetica is currently assigned a 
20 percent disabling rating under the provisions of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8526.  This rating contemplates 
moderate incomplete paralysis of the quadriceps extensor 
muscles.  A 30 percent evaluation is for assignment for 
severe incomplete paralysis of the quadriceps extensor 
muscles.  A 40 percent evaluation is assigned for complete 
paralysis of quadriceps extensor muscles.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8526.

The medical evidence of record shows that the symptomatology 
of the veteran's meralgia paresthetica warrants a 20 percent 
evaluation, but no more.  The VA examiner considered the 
veteran's pain, tingling, and numbness in the right leg and 
found the veteran's meralgia paresthetica to be moderately 
disabling due to pain.  Although the examiner stated that the 
veteran reported not taking a job due to the pain, the 
examiner did not state that the veteran's overall condition, 
or the pain and other symptoms, were severe.  Accordingly, an 
initial rating in excess of 20 percent is not warranted.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected right hernia 
repair scar, and/or meralgia paresthetica, presents an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted.  See 38 
C.F.R. § 3.321(b) (2004); Bagwell v. Brown, 9 Vet. App. 337, 
338-339 (1996).  In this regard, the evidence does not show 
that the veteran's right hernia repair scar or the meralgia 
paresthetica markedly interferes with employment beyond that 
contemplated in the assigned rating.  Although he stated 
during his VA examination 


that the he had not taken a job due to the pain on use of the 
right leg, there is no evidence that the veteran had been 
unable to work due to this disability.  In addition, neither 
of these disabilities warrant frequent periods of 
hospitalization, nor otherwise render impractical the 
application of the regular schedular standards.  Therefore, 
in the absence of such factors, the criteria for submission 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  Accordingly, the RO's 
failure to consider or to document its consideration of this 
section was not prejudicial to the veteran.

In reaching the decisions herein, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An initial rating in excess of 10 percent disabling for 
residuals of right hernia repair is denied.

An initial rating in excess of 20 percent disabling for 
meralgia paresthetica, right thigh, associated with residuals 
of right hernia repair, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


